The opinion of the Court was delivered by
Bermudez, C. J.
This is a suit in damages for injuries sustained by a railway accident on June 7, 1885.
The allegations are that while the plaintiff, who was a passenger on the train from Baton Rouge to New Orleans, and had paid the fare, was seated in one of the coaches, the engine jumped the track, was overturned and thrown into a canal or ditch, some eighteen miles above New Orleans; that the result of this accident was such as to cause severe injuries to his body, forcing him to obtain medical assistance, tp be confined to his bed for five days, to suffer great bodily pain and otherwise cause him severe injury; that he suffered from contusions, which he continues to resent, to his spinal column, recurring at periodical times, with great pain, forcing him to cease from his work; that he was, at that date, occupying a position at a salary of $1200 per awmm; that before he could report for duty he had to use appliances, and that he did so for thirty days; that the accident occurred by tbe gross fault and negligence of tbe Railway Company, etc.
He therefore prays for $5000 damages.
The defense isa general denial and averment of non-liability.
Erom a judgment of $750 the defendant appeals.
The accident is established and negligence, some way or other, is-the evident cause of it. There is no dispute on this subject, but other material facts were not shown.
We have considered the testimony adduced and remain satisfied that it proves that the plaintiff was injured, suffered and is entitled to indemnity. He, however, declares himself satisfied with the finding of *65the lower Court, which he terms to be meet and proper, but the question is, whether it is sucli.
It is singular that the accident having occurred on June 7, 1885, the present suit was brought only on June 3, 1836, towards the end of the year following, which, had it gone by without any suit by plaintiff, would have silenced him forever.
It appears that other persons were injured by the accident; that to such as claimed just indemnity the company made satisfactory allowances ; that although the plaintiff was in frequent contact with the officers of ihe company, since the occurrence, asking complimentary passes, which were issued to him as connected with a city paper, lie never uttered a claim against the company until towards the end of the year following the occurrence.
There is evidence that a complaint was made at the time by plaintiff of an abrasion of the leg; that he threw up some blood ; that he must have suffered some, but it is shown that far from needing medical aid, he declined such as was offered him on the relief train, and it is not proved that he called in any physician afterwards to assist him. There was no bone broken, smashed or disjointed, and the only remedy used was a liniment. There was otherwise no expense incurred.
The evidence is not positive that the witness was kept five days from his work. The Recorder, in whose court he occupied a position as stenographer, says that he remained absent only one day.
Persons in the habit of seeing him frequently, if not daily, have no recollection of any suspension of his work.
Nothing shows that the contusion or any other injury received lias left any mark on the plaintiff which has since the accident in any manner injured his efficiency, habits or temper. •
It is shown that he did not lose his position and was paid in full for the month of June, when the accident occurred.
Room is left from inference from the fact that the plaintiff declares himself satisfied with the recoveryof $750 on his claim for $5000, and lias never prayed for any increase.
While courts allow even liberal compensatory damages against railroad companies in cases of gross negligence on their part, resulting in sever injuries to passengers whom they have undertaken safely to carry for due consideration paid, those corporations surely are entitled to protection against exaggerated claims when the injury received is slight, or nominal.
*66We think, however, that plaintiff is entitled to some adequate relief.
It is therefore ordered and decreed that the judgment appealed from he amended by reducing the allowance from seven hundred and' fifty dollars to three hundred dollars, and that so amended, it he affirmed, the costs of appeal to he paid hy plaintiff and those of the-lower court hy defendant.